Citation Nr: 0630612	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether a timely notice of disagreement (NOD) was filed 
following a June 2002 rating decision which determined that 
VA benefits would be recouped due to the previous receipt of 
military separation pay.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from July 1986 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the veteran's July 2003 NOD as to a 
June 2002 rating decision was not timely filed.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the veteran.


REMAND

The veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he was separated from the 
Regular Army in August 1994, after approximately 8 years and 
one month of active service.  He was authorized full 
separation pay in the amount of $12,372.48.  He has 
acknowledged that he in fact received that separation pay 
from the Army.

In November 2001, the veteran filed a claim for VA 
compensation on a VA Form 21-526 (Application for 
Compensation and/or Pension).  In a June 2002 rating action, 
the RO granted service connection for several disabilities, 
with a combined service-connected disability evaluation of 40 
percent.  The veteran was notified of that decision in a 
letter dated June 24, 2002, which also advised him that his 
VA disability compensation would be withheld until the amount 
of his previously paid military separation pay was recouped.  
The June 2002 notification letter included multiple 
enclosures, including a VA Form 4107 (Notice of Procedural 
and Appellate Rights) which detailed the procedures by which 
the veteran could effectuate his right to appeal.  The June 
2002 letter also specifically notified the veteran that he 
had "one year from the date of the letter to appeal the 
decision."  Consequently, the veteran had until June 24, 
2003, one year from the date of mailing of the notification 
of the determination being appealed, to file an NOD.  

The veteran asserts that he timely filed an NOD as to the 
June 2002 determination that his VA compensation would be 
recouped until the separation pay was repaid.  Specifically, 
the veteran claims that he mailed an NOD on or about June 11, 
2003, and that it may have been held up in the mail or in the 
RO.  The veteran has stated that he has computer records that 
confirm he mailed the letter on June 11, 2003.

Review of the record reveals that the veteran's NOD as to the 
June 2002 determination was received by the RO on July 14, 
2003.  Initially, the Board notes that the NOD is undated and 
that the actual postmark of the NOD is not of record.  
Further review also reveals that the NOD has a handwritten 
date stamp, instead of the machine-generated date stamp that 
is generally used on all incoming communications to the RO, 
and is included on this veteran's other communications with 
the RO.  In addition, although the veteran has stated that he 
mailed his NOD to the RO, the Board notes that the NOD 
contains what appears to be a telefacsimile number and date 
of June 12, 2003, in the upper right portion of the page.  
There is no indication in the record as to the identity of 
the addressee of that listed fax number, and the Board has 
been unable to verify whether the number corresponds to a VA 
facility in Texas.  However, the Board notes that, if the NOD 
was faxed to and received by the RO on June 12, 2003, it 
would have been timely filed.  

Based upon the foregoing, the Board finds the record as it 
stands is currently inadequate for the purpose of rendering a 
fully informed decision as to whether the veteran timely 
filed an NOD with regard to the RO's June 2002 determination.  
The Board notes there is competent evidence showing the 
veteran may have submitted his NOD to the RO prior to the 
June 24, 2003 deadline, as shown by the date and apparent fax 
number contained on the veteran's NOD.  In addition, the 
veteran has stated that he has computer records which confirm 
that he mailed the NOD on June 11, 2003, but such records are 
not included in the claims file.  Therefore, the Board finds 
that a remand is necessary for additional development to be 
completed.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.	Reconcile the handwritten date stamp on 
the veteran's NOD with the date and 
apparent fax number listed on the upper 
right portion of the NOD.  The RO should 
identify whether the listed number, 210-
734-6555, corresponds to a VA facility in 
Texas.  Any determination made regarding 
this issue must be documented in the 
claims file.  

2.	Contact the veteran and request he submit 
any evidence in his possession that shows 
he submitted his NOD prior to June 24, 
2003.

3.	The veteran has specifically stated that 
he has computer records which confirm he 
mailed the NOD on June 11, 2003.  The 
veteran should be requested to submit 
and/or give additional details regarding 
those records.  

4.	If the veteran is unable to produce any 
documentary evidence in support of his 
claim, the veteran should be asked to 
clarify (a) to whom he sent the NOD, 
(b) approximately what date the NOD was 
sent, and (c) what mode of delivery was 
used to send the NOD.

5.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
which includes a detailed explanation as 
to why the veteran's VA disability 
compensation is being withheld until the 
amount of his previously paid military 
separation pay is recouped.  After the 
SSOC is sent the veteran and his 
representative, they should be afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


